‘internal revenue service_department of the treasury washington dc contact person telephone number in reference to date t ep ra t3 feb uic s b legend taxpayer a taxpayer b taxpayer c taxpayer d state w ira x ira y ira z date date date date dear this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated and in which you through your authorized representative request a series of letter rulings under sec_401 and sec_408 of the internal_revenue_code the following facts and representations support your ruling_request g3 page taxpayer a whose date of birth was date died on date without having attained age taxpayer a would have attained age on date taxpayer a was survived by his wife taxpayer b whose date of birth was date taxpayer a was a resident of state w at the time of his death at his death taxpayer a maintained an individual_retirement_arrangement ira ira x prior to his death taxpayer a had named taxpayer b as the beneficiary of of his ira x and taxpayers c and d as equal beneficiaries of the remaining of his ira x subsequent to the death of taxpayer a during calendar_year taxpayer a’s interest in ira x was divided into two new iras ira y and ira z iras y and z were set up and have been maintained in the name of taxpayer a one half of taxpayer b’ sec_45 interest in ira x as adjusted for-gains and losses is currently in ira y and the other half adjusted for gains and losses is currently in ira z additionally one half of the interest of taxpayers c and d is currently in ira y and the other half is currently in ira z to date taxpayer b has not received any distribution from either ira y or ira based on the above facts and representations you through your authorized representative request the following letter rulings that for purposes of code sec_401 taxpayer b may be treated as the designated_beneficiary of of taxpayer a’s ira x that for purposes of code sec_401 taxpayer b may be treated as the designated_beneficiary of the one-half of her interest in ira x as adjusted for gains and losses which is currently in ira y that for purposes of code sec_401 taxpayer b may be treated as the designated_beneficiary of the one-half of her interest in ira x as adjusted for gains and losses which is currently in ira z that taxpayer b’s required_beginning_date under code sec_401 with respect to her interest in ira x currently in iras y and z was date page that taxpayer b is deemed to have elected to treat her interest in ira x currently in iras y and z as her own as of date since she received no distribution from either ira x ira y or ira z by that date that pursuant to code sec_408 taxpayer b may roll over or transfer her interest in iras y and z into one or more jras set up and maintained in the name of taxpayer b that pursuant to code sec_408 the rollover or transfer of taxpayer b’ sec_45 interest in ira x currently in iras y and z into one or more iras in her name shall not constitute a taxable_event with respect to taxpayer b and that as a result of taxpayer b’s deemed_election which is the subject of ruling_request five above taxpayer b’ sec_45 interest in ira x now found in iras y and z is subject_to the rule found at code sec_401 instead of the rule_of code sec_401 with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary than the required beginning sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age code sec_401 provides that for purposes of code sec_401 a designated_beneficiary is any individual designated as such by the employee ira holder be page sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer d-3 provided that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s ira holder’s required_beginning_date sec_401 of the code provides in general that where an employee ira holder dies prior before the distribution of his interest in the plan or ira has begin pursuant subparagraph a ii the entire_interest of the employee will be distributed within years of the death of the employee sec_401 of the code provides an exception to the above referenced 5-year rule under the exception any portion of an employee's interest payable to a designated_beneficiary which is to be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may be so distributed beginning not later than year after the date of the employee's death or such later date as the secretary may by regulations prescribe sec_1_401_a_9_-1 of the proposed_regulations q a c-3 a provided that in order to satisfy the exception to the five-year rule for nonspouse beneficiaries distributions must commence on or before december of the calendar_year immediately following the calendar_year in which the employee died this rule also applies to the distribution of the entire remaining benefit if as of the employee's date of death an individual is designated as a beneficiary in addition to the employee's surviving_spouse q a c-3 a also refers to qs as h-2 and h-2a in the case where an employee’s benefit is divided into separate_accounts sec_1_401_a_9_-1 of the proposed_regulations q a c-3 b provided that in order to satisfy the exception to the five-year rule if the designated_beneficiary is the employee’s surviving_spouse distributions must commence on or before the later of december of the calendar_year immediately following the calendar_year in which the employee dies and december of the calendar_year in which the employee would have attained age sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer h-2 b provided in summary that if as of an employee’s ira holder’s required_beginning_date or date of death the beneficiaries with respect to a separate_account differ from the beneficiaries with respect to other separate_accounts of the employee such separate_account need not be aggregated in order to determine whether the distributions from such separate_account satisfy sec_401 instead the rules in sec_401 may separately apply to such separate_account page sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer h-2 c provided that for purposes of code sec_401 a separate_account in an individual_account is a portion of an employee’s benefit determined by an acceptable separate_accounting including allocating investment gains and losses and contributions and forfeitures on a pro_rata basis in a reasonable and consistent manner between such portion and any other_benefits in this case taxpayer b the surviving_spouse of taxpayer a was the sole as noted above taxpayer b was named beneficiary of of taxpayer a’s ira x the beneficiary of a interest in taxpayer a’s ira x prior to taxpayer a’s death which death occurred prior to the date on which taxpayer a would have attained age additionally she is currently the sole beneficiary of of iras y and z which hold the assets previously held in ira x furthermore iras y and z were set up and have been maintained in the name of taxpayer a additionally the documentation submitted with this ruling_request indicates that taxpayer b’ sec_45 interest in ira x which is currently divided into interests in iras y and z has been adjusted for gains and losses furthermore the documentation submitted with this ruling_request indicates that taxpayer b’ sec_45 interest s in such iras have been allocated gains and losses distinct from the gains and losses allocated to the remaining interests in the iras and where applicable charged with its appropriate share of expenses_incurred by the iras in accordance with sec_1_401_a_9_-1 of the proposed_regulations q a c- b above taxpayer b as beneficiary of distinct interests in iras y and z - should have begun to receive required distributions from said interests as a beneficiary thereof under code sec_401 and sec_1_401_a_9_-1 of the proposed_regulations q a c-3 b no later than date since was the calendar_year in which taxpayer a would have attained age v4 thus with respect to your first second third and fourth ruling requests the service concludes as follows that for purposes of code sec_401 taxpayer b may be treated as the designated_beneficiary of of taxpayer a’s ira x that for purposes of code sec_401 taxpayer b may be treated as the designated_beneficiary of the one-half of her interest in ira x as adjusted for gains and losses which is currently in ira y that for purposes of code sec_401 taxpayer b may be treated as the designated_beneficiary of the one-half of her interest in ira x as adjusted for gains and losses which is currently in ira z page that taxpayer b’ sec_401 a b with respect to her interest in ira x currently in iras y and z was date required_beginning_date under code section with respect to your fifth through eighth ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_1_408-8 of the proposed income_tax regulations q a a-4 provided that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account if a surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 q a a- further provided in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in page accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained q a a-4 of sec_1_408-8 of the proposed_regulations provided that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 listed actions by which a surviving_spouse makes said election however q a a-4 did not provide the exclusive methods by which a surviving_spouse so elects as noted above taxpayer b as beneficiary of interests in iras y and z should have begun to receive required distributions from said interests as a beneficiary thereof no later than date however as also noted above as of the date of this ruling_request taxpayer b has not received any distribution of her interest in either ira y or ira z thus pursuant to the underlined portion of sec_1_408-8 of the proposed income_tax regulations q a a-4 above taxpayer b’s failure to receive distributions from either ira y or ira z constituted an election on her part to treat her separate interests in the iras as her own jras as a result of said elections said ira interests became subject_to the requirements of code sec_401 pursuant to which distributions therefrom must commence with reference to taxpayer b’s required_beginning_date which is april of the calendar_year following the calendar_year in which taxpayer b will attain age additionally said ira interests now constitute her property which she may roil over or transfer into one or more new iras set up and maintained in her name pursuant to the provisions of code sec_408 finally distributions from said interests must commence and continue without regard to whether distributions either have commenced or will commence from the portions of iras y and z which hold the interests therein of which taxpayers c and d are beneficiaries thus with respect to your fifth through eighth ruling requests the service concludes as follows that taxpayer b is deemed to have elected to treat her interest in ira x currently in iras y and z as her own as of date since she received no distribution from either irax ira y or ira z by that date that pursuant to code sec_408 taxpayer b may roll over or transfer her interest in iras y and z into one or more iras set up and maintained in the name of taxpayer b y3o page that pursuant to code sec_408 the rollover or transfer of taxpayer b’ sec_45 interest in ira x currently in iras y and z into one or more iras in her name shall not constitute a taxable_event with respect to taxpayer b and that as a result of taxpayer b’s deemed_election which is the subject of ruling_request five above taxpayer b’ sec_45 interest in ira x now found in iras y and z is subject_to the rule found at code sec_401 instead of the rule_of code sec_401 this ruling_request assumes that iras x y and z have met and will continue to meet the requirements of code sec_408 at all time relevant thereto furthermore the service's response in this ruling letter does not address any income or excise_tax consequences if any to either taxpayer c or taxpayer d arising out of their beneficiary interests in iras x y and z finally the conclusions reached by the service in this letter_ruling are based on the provisions of sec_1_401_a_9_-1 of the proposed_regulations without regard to the changes made to them published in january pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours sonu ven frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
